Citation Nr: 0310463	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-00 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center in 
Buffalo, New York


THE ISSUE

Entitlement to educational assistance in excess of 48 months 
under Chapter 34, Chapter 30, and Chapter 31, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The record reflects that the veteran served on active duty 
from June 1976 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 decision by the Department of Veterans 
Affairs (VA) Regional Processing Center (RPC) in Buffalo, New 
York.  


REMAND

In reference to the veteran's application for Chapter 30 
benefits, the RPO wrote in August 2001 that the veteran had 
exhausted all of his benefits.  It specifically stated that 
under current law, a maximum of 48 months of benefits could 
be paid to those using a combination of Chapters 34, 30, and 
31 benefits.  

The evidence shows that while the veteran was in service he 
took a number of undergraduate courses pursuant to Chapter 
34.  The evidence also shows that the veteran is service 
connected for several disabilities, and that he took a number 
of courses pursuant to Chapter 31.  The evidence also shows 
that the veteran took a number of courses pursuant to Chapter 
30.  

Educational assistance benefits under Chapter 34, Title 38, 
United States Code, were available to veterans for qualified 
programs for a period of ten years following separation from 
service. 38 U.S.C.A. § 3452(a).  The Chapter 34 program was 
discontinued as of December 31, 1989, and no benefits could 
be paid to an otherwise eligible veteran after that date. 38 
U.S.C.A. § 3462(e).  However, an extension of the ten year 
period (or the delimiting date) under the Chapter 34 program 
is available if the veteran was prevented from initiating or 
completing his chosen program within such time period because 
of a physical or mental disability which was not the result 
of his own willful misconduct. 38 U.S.C.A. § 3462(a)(1).  The 
length of the extension period would be the time the 
Secretary determines that the veteran was prevented from 
pursuing his education. 38 U.S.C.A. § 3462.

Under the law, a person is limited in the total amount of VA 
educational benefits they may receive under two or more 
programs.  The aggregate period for which any person may 
receive assistance under 38 U.S.C. Chapters 30, 32, 34, 35 
and 36 and the former Chapter 33 may not exceed 48 months (or 
the part-time equivalent). 38 U.S.C.A. § 3695(a)(4); 38 
C.F.R. § 21.4020 (a) (4). 

No person may receive assistance under Chapter 31 in 
combination with paragraph (a) of this section in excess of 
48 months (or the part-time equivalent) unless VA determines 
that additional months of benefits under Chapter 31 are 
necessary to accomplish the purpose of the veteran's 
rehabilitation program.  38 C.F.R. § 21.4020 (b).

The December 2001 Statement of the Case reports that the 
veteran had received 14 months and 2 days under Chapter 34, 
16 months and 5 days under Chapter 30, and 21 months and 29 
days under Chapter 31, exceeding the 48 month limit.  
However, the Statement of the Case does not report on how 
these figures were reached.  Without an accounting of how 
these figures were reached, it is determined that the 
appellant has not had notice and a fair opportunity to 
comment on his case.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

For that reason, the RO must prepare a clear accounting of 
how the veteran used his Chapters 34, 31, and 30 benefits to 
total the figure cited in the December 2001 statement of the 
case.  After such accounting is prepared, the RO is to issue 
a supplemental statement of the case adequate to explain how 
it reached its determination that the appellant had used his 
48 months of benefits, and to provide proper and clear 
citation to applicable laws and regulations.  

Accordingly, in order that appellate review may be fully 
informed, and to accord due process, the case is remanded for 
the following:

1.  Prepare an accounting regarding the 
appellant's Chapter 30, 31, and 34 
benefits that reflects the dates of each 
period of school enrollment (and the 
amount of entitlement used during each 
period of enrollment) and that ends with 
the date on which the RO has determined 
that the appellant had no entitlement 
remaining.  Provide a copy of the 
accounting to the appellant, and place a 
copy in the education folder.

2.  If the determination regarding 
entitlement to educational assistance in 
excess of 48 months under Chapter 34, 
Chapter 30, and Chapter 31, remains 
adverse to the veteran, prepare a 
supplemental statement of the case, 
containing an explanation of the 
determination, to include a full 
explanation of how the entitlement and 
its usage was calculated. Include a full 
explanation of the applicable laws and 
regulations and a correct citation to 
them.  See 38 U.S.C.A. § 3695(a) (West 
2002); 38 C.F.R. § 21.4020 (2002).  
Provide the SSOC to the appellant, and 
accord an adequate period for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

